Title: General Orders, 23 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday March 23rd 1780.
            Parole Equanimity—  C. Signs Fame. Favor.
          
          A Subaltern officer from General Hand’s brigade is to be sent to Pluckemin tomorrow to superintend the Hospital there in place of Lieutenant Leonard.
          By a General Court Martial of the line held by order of His Excellency the Commander in Chief the 23rd day of February last—Colonel Humpton President.
          Major James Moore of the 1st Pennsylvania regiment was tried on the following charges.
          First—“Unofficerlike behaviour, in leaving camp for upwards of twenty days, when he had only leave of absence for two or three days, which has a tendency to subvert good order and military discipline.”
          Second—“Ungentlemanlike behaviour in promising to return to camp before General Irvine was relieved, and not acting agreeable to his promise.”
          Third—“Breaking his arrest.”
          Fourth—“Speaking in a very dishonorable and disrespectful manner of Congress.”
          Fifth—“Speaking in a very dishonorable and disrespectful manner of the Commander in Chief and Generals of our army,” and plead not guilty.
          The Court having considered the 1st charge against Major Moore and the evidence, are of opinion that Majr Moore had leave of absence from camp for two or three days; that he stayed away from camp much longer, and that his conduct in that instance is unjustifiable, unofficerlike and has a tendency to subvert good order and military discipline, and a breach of article 5th section 18th of the rules and articles of war: They are of opinion that Majr Moore is guilty of the second charge exhibited against him which they consider a breach of article 5th section 18th of

the Rules and Articles of War—The Court do acquit Major Moore of the 3rd charge exhibited against him.
          The Court having fully consider’d the 4th charge against Major Moore are of opinion that in a conversation that took place at West-Point last fall between Col. Chambers and Majr Moore, Major Moore expressed himself in a dishonorable & disrespectful manner of the conduct of Congress, but as his expressions do not affect their authority, they consider his conduct in this instance as a breach of Article 5th section 18th of the rules and articles of War.
          The Court do fully and clearly acquit Major Moore of the last charge exhibited against him.
          The Court do sentence Major Moore to be reprimanded in general orders.
          The General is happy in the acquittal of Major Moore on the 3rd and 5th charges exhibited against him, and particularly so in his acquittal on the last of them, which he is sorry was ever made a matter of public discussion—He wishes that the evidence offered in the course of the trial would have justified the Court in a similar determination as to the others; but Major Moore’s conduct, with respect to the leave of absence he obtained and the manner of using it—also on the subject comprehended in the 4th article of charge, severally appears to have been extremely reprehensible—He is releas’d from his Arrest.
          By a General Court Martial of the line held by order of His Excellency the Commander in Chief the 9th day of March 1780—Colonel Humpton President.
          Lieutenant Colonel Robinson of the 1st Pennsylvania regiment charged with, “Unofficerlike behavior in leaving camp for upwards of twenty days when he had only leave of absence for two or three days, which has a tendency to subvert good order and military discipline,” was tried & plead not guilty.
          The Court having considered the charge against Lieutt Colonel Robinson and evidence are of opinion, That Lieutt Colonel Robinson had leave of absence from camp for a few days and that he staid away much longer than he was authorized to do by the leave of absence that he obtained, which conduct they consider unofficerlike and having a tendency to subvert good order and military discipline, and a breach of article 5th section 18th of the rules and Articles of War and do sentence him to be reprimanded in General orders.
          It appears to the General that Lieut. Col. Robinson exceeded the indulgence of absence granted him by Colonel Chambers even according to the extent of it as interpreted by Major Moore, who obtained it for

him, and that his conduct was justly censurable—He is released from Arrest.
          By a General Court Martial of the line held by order of His Excellency the Commander in Chief the 13th day of March, Colonel Humpton President.
          Lieutenant Colonel Hay, charged with, “Granting an illegal permit to John Van Winkle, James Collard, Elijah Crain and Thomas Saffron with two sleighs and horses to pass to Bergen Town and return with two ladies unmolested; and for insulting Ensign Rogers in the execution of his duty”—was tried and plead not guilty.
          The Court having considered the charges exhibited against Lieutenant Colonel Hay and the evidence are of opinion, That he granted an illegal permit, as charged, which they consider a breach of Article 5th Section 18th of the Rules and Articles of War—They are of opinion the part of the charge of insulting Ensign Rogers in the execution of his duty is not supported.
          They do sentence Lieutenant Colonel Hay to be reprimanded in general orders.
          The General approves the sentence—Lieut. Col. Hay not having the command on the lines in the quarter where he was, had no right to grant the permit he did; as Bergen town was out of our lines and within, or very contiguous to, those of the enemy; At the same time the General is perfectly satisfied that in doing it he was actuated merely by humane and benevolent motives to facilitate the return home of two ladies on their way from New-York, where they had been permitted to go, and who it appears required assistance—He is released from arrest.
        